                   Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 1 of 18



     Hassan A. Zavareei (SBN 181547)
 1   Andrea Gold (pro hac vice forthcoming)
     TYCKO & ZAVAREEI LLP
 2   1828 L. Street, NW, Suite 1000
     Washington, D.C 20036
 3   Telephone: (202) 973-0900
     Facsimile: (202) 973-0950
 4   hzavareei@tzlegal.com
     agold@tzlegal.com
 5
     Annick Persinger (CA Bar No. 272996)
 6   TYCKO & ZAVAREEI LLP
     1970 Broadway – Suite 1070
 7   Oakland, CA 94607
     Telephone: (510) 254-6808
 8   Facsimile: (202) 973-0950
     apersinger@tzlegal.com
 9   Scott Edelsberg, Esq. (pro hac vice forthcoming)
     EDELSBERG LAW, P.A.
10
     19495 Biscayne Blvd #607
11   Aventura, FL 33180
     Telephone: 305-975-3320
12   scott@edelsberglaw.com

13   Andrew J. Shamis, Esq. (pro hac vice forthcoming)
     SHAMIS & GENTILE, P.A.
14   14 NE 1st Avenue, Suite 400
     Miami, Florida 33132
15   Telephone: 305-479-2299
     ashamis@shamisgentile.com
16
     Counsel for Plaintiff and Proposed Class
17
                            IN THE UNITED STATES DISTRICT COURT
18                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
      ALICIA PALERMO, individually and on behalf of
      all others similarly situated,                     Case No. 18-6505
20
                                                         CLASS ACTION
21          Plaintiff,
22
      vs.                                                JURY TRIAL DEMANDED
23

24    VANITY PLANET, LLC,
      a California Limited Liability Company,
25

26      Defendant.
      ______________________________________/
27

28
                  Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 2 of 18




 1                                      CLASS ACTION COMPLAINT

 2           1.       Plaintiff Alicia Palermo brings this action against Defendant, Vanity Planet, LLC, to

 3   secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

 4                                       NATURE OF THE ACTION

 5           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

 6   U.S.C. § 227 et seq., (the “TCPA”).

 7           3.       Defendant is a company that sells beauty and health products. To promote its services,

 8   Defendant engages in aggressive unsolicited marketing, harming thousands of consumers in the
 9   process.
10           4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,
11   which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life
12   of thousands of individuals. Plaintiff also seeks statutory damages on behalf of herself and members
13   of the class, and any other available legal or equitable remedies.
14                                      JURISDICTION AND VENUE

15           5.       This Court has federal question subject matter jurisdiction over this action pursuant

16   to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §

17   227 (“TCPA”).

18           6.       The Court has personal jurisdiction over Defendant and venue is proper in this District

19   because Defendant is headquartered here, and because Defendant’s unauthorized marketing scheme

20   was directed by Defendant from this District, including to Plaintiff.

21                                                   PARTIES

22           7.       Plaintiff is a natural person who, at all times relevant to this action, was a resident of

23   Hillsborough County, Florida.

24           8.       Defendant is a California limited liability company whose principal office is located at

25   177 Post St., Suite 200, San Francisco, CA 94108. Defendant directs, markets, and provides its

26

27
                                                       1
28                                                                        CLASS ACTION COMPLAINT
                     Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 3 of 18




 1   business activities throughout the United States, including throughout the states of California and

 2   Florida.

 3                                                   THE TCPA

 4              9.       The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 5   an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 6   227(b)(1)(A).

 7              10.      The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 8   that has the capacity - (A) to store or produce telephone numbers to be called, using a random or
 9   sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
10              11.      In an action under the TCPA, a plaintiff must only show that the defendant “called a
11   number assigned to a cellular telephone service using an automatic dialing system or prerecorded
12   voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d
13   1265 (11th Cir. 2014).
14              12.      The Federal Communications Commission (“FCC”) is empowered to issue rules and
15   regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA
16   are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater
17   nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and
18   inconvenient. The FCC also recognized that wireless customers are charged for incoming calls

19   whether they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

20   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

21              13.      In 2012, the FCC issued an order tightening the restrictions for automated

22   telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers. See

23   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838

24   ¶ 20 (Feb. 15, 2012) (emphasis supplied).

25              14.      To obtain express written consent for telemarketing calls, a defendant must establish

26   that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

27
                                                        2
28                                                                        CLASS ACTION COMPLAINT
                 Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 4 of 18




 1   disclosure’ of the consequences of providing the requested consent….and having received this

 2   information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 3   designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,

 4   1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

 5            15.       The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 6   initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 7   investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 8   communication constitutes telemarketing, a court must evaluate the ultimate purpose of the
 9   communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
10            16.       “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a
11   good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”
12   Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
13            17.       “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and
14   transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d
15   at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations
16   Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
17   21517853, at *49).
18            18.       The FCC has explained that calls motivated in part by the intent to sell property, goods,

19   or services are considered telemarketing under the TCPA. See In re Rules and Regulations Implementing the

20   Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether

21   call recipients are encouraged to purchase, rent, or invest in property, goods, or services during the

22   call or in the future. Id.

23            19.       In other words, offers “that are part of an overall marketing campaign to sell property,

24   goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations Implementing

25   the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).

26

27
                                                         3
28                                                                         CLASS ACTION COMPLAINT
                 Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 5 of 18




 1             20.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that

 2   it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing the

 3   Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-

 4   telemarketing and non-advertising calls”).

 5             21.   Further, the FCC has issued rulings and clarified that consumers are entitled to the

 6   same consent-based protections for text messages as they are for calls to wireless numbers. See

 7   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a

 8   text message falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality
 9   Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing
10   that it obtained Plaintiff's prior express consent before sending him the text message ). (emphasis
11   added).

12             22.   As recently held by the United States Court of Appeals for the Ninth Circuit:

13   “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

14   the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

15   additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-

16   55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136

17   S. Ct. 1540, 1549 (2016) (emphasis original)).

18                                                     FACTS

19             23.   On or about September 27, 2018, Plaintiff visited Defendant’s website,

20   www.vanityplanet.com and began the process of purchasing an item from Defendant.

21             24.   According to Defendant’s website, there are at least four separate stages that must be

22   completed in order to make a purchase from Defendant: Cart, Customer Information, Shipping

23   Method, Payment Method.

24             25.   In order initiate the pre-purchase process, Plaintiff added her desired item to her online

25   shopping cart. Plaintiff located the online item she was considering purchasing and clicked “Add to

26   Cart” to add the item to her online shopping cart.

27
                                                        4
28                                                                        CLASS ACTION COMPLAINT
               Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 6 of 18




 1          26.     After clicking on the “Add to Cart” button to add the items to her online shopping

 2   cart, Plaintiff was redirected to a “My Cart” page on Defendant’s website.      The “My Cart” page

 3   identified the item that Plaintiff was considering purchasing.

 4          27.     After viewing the items in her online cart, Plaintiff clicked on the “checkout” button

 5   on Defendant’s website in order to move to the next stage of the multi-step pre-purchase process.

 6          28.     After she clicked on the “checkout” button, Plaintiff was redirected to the “Customer

 7   Information” page.

 8          29.     On this page, Plaintiff was asked to input certain “contact information” and “shipping
 9   address” information. This information was required to advance to the next pre-purchase step in the
10   checkout process.
11          30.     The “Contact Information” page of Defendant’s webpage appears as follows:
12

13

14

15

16

17

18

19

20

21

22
            31.     Plaintiff inputted her email address in the first data field on the top of the webpage.
23
     Below that field, Defendant included a statement stating “Sign up for exclusive offers and news via
24
     text messages and/email”. Next to this statement was a checkbox.
25

26

27
                                                     5
28                                                                    CLASS ACTION COMPLAINT
               Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 7 of 18




 1           32.     Defendant’s website automatically prepopulates the checkbox with a check. Put

 2   another way, the default condition created by Defendant is a check in the sign up box.

 3           33.     Plaintiff does not recall ever clicking on this checkbox.

 4           34.     Plaintiff never expressly consented to receiving automated text messages on her cell

 5   phone from Defendant.

 6           35.     Prospective purchasers can click on the checkbox, remove the prepopulated check,

 7   and indicate their wish not to “sign up” for the “exclusive offers and news[.]”

 8           36.     However, even if a prospective purchaser clicks on the checkbox and removes the
 9   prepopulated “check” to “sign up”, Defendant captures the prospective purchaser’s contact
10   information and still begins emailing and texting the prospective purchaser.
11           37.     In other words, regardless of whether a prospective purchaser removes the
12   prepopulated check from the checkbox or does not, Defendant sends her text messages. Because
13   Defendant prepopulates the checkbox in every case, and because Defendant sends prospective
14   purchasers text messages regardless of whether the checkbox contains the prepopulated check or
15   whether the prepopulated check is removed, the checkbox is essentially meaningless as a means of
16   indicating consent, or lack thereof, to receiving text messages.
17           38.     Because Defendant sends prospective purchasers text messages regardless of whether
18   the checkbox contains the prepopulated check or whether the prepopulated check is removed, it was

19   impossible for Plaintiff and other prospective purchasers to either consent, or withdraw consent, to

20   receive text messages from Defendant.

21           39.     In other words, if a prospective purchaser fills out the Contact Information page, she

22   will receive automated marketing text messages from Defendant even if she affirmatively tells

23   Defendant that she does not want “exclusive offers and news via text messages and/or emails.”

24           40.     Below the “Sign Up” statement, Defendant’s website contains fields for prospective

25   purchaser’s name, address and phone number. Plaintiff inputted this information into the website

26

27
                                                      6
28                                                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 8 of 18




 1   and clicked the “continue to shipping method” button in order to advance to the next step in the pre-

 2   purchase process.

 3          41.     However, at this stage in the pre-purchase process, Plaintiff decided to discontinue the

 4   process. She never completed the transaction with Defendant.

 5          42.     By affirmatively deciding not to complete the purchase, Plaintiff believed that she had

 6   not released her contact information to Defendant, especially personal information such as her cellular

 7   number.

 8          43.     Other than this website interaction on or about September 27, 2018, Plaintiff has never
 9   had any contact with Defendant.
10          44.     Despite Plaintiff not completing the transaction or otherwise engaging in any other
11   transaction with Defendant, on September 27, 2018 and September 28, 2018, Defendant sent the
12   following telemarketing text messages to Plaintiff’s cellular telephone number ending in 5960 (the
13   “5960 Number”):
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     7
28                                                                    CLASS ACTION COMPLAINT
               Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 9 of 18




 1           45.     Additionally, during the week of October 15, 2018, Defendant sent the following three

 2   automated text messages to Plaintiff:

 3

 4

 5

 6

 7

 8
 9

10

11

12

13
             46.     Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within
14
     the time frame relevant to this action.
15
             47.     Defendant’s text messages constitute telemarketing because they encouraged the
16
     future purchase or investment in property, goods, or services, i.e., selling Plaintiff beauty products
17
     manufactured by Defendant.
18
             48.     The information contained in the text messages advertises Defendant’s 70% off sale
19
     and promo codes as well as notifying Plaintiff of items allegedly left in her online cart.
20
             49.     At no point in time did Plaintiff provide Defendant with her express written consent
21
     to be contacted using an ATDS.
22
             50.     Plaintiff is the subscriber and sole user of the 5960 Number and is financially
23
     responsible for phone service to the 5960 Number.
24
             51.     Plaintiff has been registered with the national do-not-call registry since 2009.
25

26

27
                                                      8
28                                                                      CLASS ACTION COMPLAINT
              Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 10 of 18




 1           52.     The impersonal and generic nature of Defendant’s text message demonstrates that

 2   Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

 3   cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

 4   combined with the generic, impersonal nature of the text message advertisements and the use of a

 5   short code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v.

 6   Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to

 7   infer text messages were sent using ATDS; use of a short code and volume of mass messaging alleged

 8   would be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171
 9   (N.D. Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were
10   advertisements written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC,
11   887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS
12   72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
13   impracticable without use of an ATDS)).
14           53.     The text messages originated from telephone number 888-509-9801, a number which
15   upon information and belief is owned and operated by Defendant.
16           54.     The number used by Defendant (888-509-9801) is known as a “long code,” a standard
17   10-digit phone number that enabled Defendant to send SMS text messages en masse, while deceiving
18   recipients into believing that the message was personalized and sent from a telephone number

19   operated by an individual.

20           55.     Long codes work as follows: Private companies known as SMS gateway providers

21   have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

22   gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

23   which are responsible for relaying those messages to the intended mobile phone. This allows for the

24   transmission of a large number of SMS messages to and from a long code.

25           56.     Specifically, upon information and belief, Defendant utilized a combination of

26   hardware and software systems to send the text messages at issue in this case. The systems utilized by

27
                                                      9
28                                                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 11 of 18




 1   Defendant have the capacity to store telephone numbers using a random or sequential number

 2   generator, and to dial such numbers from a list without human intervention.

 3           57.      The systems utilized by Defendant to transmit the subject text messages also stores

 4   numbers and dials them automatically to send text messages to a stored list of phone numbers as part

 5   of scheduled campaigns. See Marks v. Crunch San Diego, LLC, No. 14-56834, 2018 U.S. App. LEXIS

 6   26883, at *27 (9th Cir. Sep. 20, 2018).

 7           58.      Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 8   of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s
 9   text messages also inconvenienced Plaintiff and caused disruption to his daily life.
10                                             CLASS ALLEGATIONS

11           PROPOSED CLASS

12           59.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

13   himself and all others similarly situated.

14           60.      Plaintiff brings this case on behalf of the Classes defined as follows:

15                    No Consent Class: All persons who from four years prior to
16                    the filing of this action (1) did not complete a transaction
                      on the Vanity Planet website (2) were sent a text message
17                    to their cellular phone number by Defendant or its agent,
                      (3) using the same equipment used to send the text
18                    messages to Plaintiff, (4) for the purpose of advertising
                      Defendant’s products, (5) without their prior express
19                    written consent or with the same purported consent
                      Defendant claims to have obtained from Plaintiff, if any.
20

21                    Do Not Call Registry Class: All persons in the United States
                      who from four years prior to the filing of this action (1) did
22                    not complete a transaction on the Vanity Planet website (2)
                      were sent a text message advertising Defendant’s products
23                    by or on behalf of Defendant; (3) more than one time within
                      any 12-month period; (4) where the person’s telephone
24                    number had been listed on the National Do Not Call
25                    Registry for at least thirty days; (5) without their prior
                      express written consent or with the same purported consent
26                    Defendant claims to have obtained from Plaintiff, if any.

27
                                                       10
28                                                                       CLASS ACTION COMPLAINT
              Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 12 of 18



            61.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not
 1

 2   know the number of members in the Class, but believes the Class members number in the several

 3   thousands, if not more.

 4
            NUMEROSITY
 5
            62.     Upon information and belief, Defendant has placed automated calls to cellular
 6
     telephone numbers belonging to thousands of consumers throughout the United States without their
 7
     prior express consent. The members of the Classes, therefore, are believed to be so numerous that
 8
     joinder of all members is impracticable.
 9
            63.     The exact number and identities of the members of the Classes are unknown at this
10
     time and can only be ascertained through discovery. Identification of the Class members is a matter
11
     capable of ministerial determination from Defendant’s call records.
12
                  COMMON QUESTIONS OF LAW AND FACT
13
            64.     There are numerous questions of law and fact common to members of the Classes
14
     which predominate over any questions affecting only individual members of the Classes. Among the
15
     questions of law and fact common to the members of the Classes are:
16
                         (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class
17
                               members’ cellular telephones using an ATDS;
18
                         (2) Whether Defendant can meet its burden of showing that it obtained prior
19
                               express written consent to make such calls;
20
                         (3) Whether Defendant’s conduct was knowing and willful;
21
                         (4) Whether Defendant is liable for damages, and the amount of such damages;
22
                               and
23
                         (5) Whether Defendant should be enjoined from such conduct in the future.
24
            65.     The common questions in this case are capable of having common answers. If
25
     Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned to
26

27
                                                      11
28                                                                     CLASS ACTION COMPLAINT
              Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 13 of 18




 1   cellular telephone services is accurate, Plaintiff and the Class members will have identical claims

 2   capable of being efficiently adjudicated and administered in this case.

 3                 TYPICALITY

 4           66.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

 5   on the same factual and legal theories.

 6                 PROTECTING THE INTERESTS OF THE CLASS MEMBERS

 7           67.     Plaintiff is a representative who will fully and adequately assert and protect the interests

 8   of the Classes, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative
 9   and will fairly and adequately protect the interests of the Classes.
10                  PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

11           68.     A class action is superior to all other available methods for the fair and efficient

12   adjudication of this lawsuit, because individual litigation of the claims of all members of the Classes is

13   economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

14   Classes are in the millions of dollars, the individual damages incurred by each member of the Classes

15   resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

16   lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

17   and, even if every member of the Classes could afford individual litigation, the court system would be

18   unduly burdened by individual litigation of such cases.

19           69.     The prosecution of separate actions by members of the Classes would create a risk of

20   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

21   example, one court might enjoin Defendant from performing the challenged acts, whereas another

22   may not. Additionally, individual actions may be dispositive of the interests of the Classes, although

23   certain class members are not parties to such actions.

24                                                COUNT I
                                 Violations of the TCPA, 47 U.S.C. § 227(b)
25                                (On Behalf of Plaintiff and the Classes)
26           70.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

27
                                                       12
28                                                                        CLASS ACTION COMPLAINT
               Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 14 of 18




 1           71.      It is a violation of the TCPA to make “any call (other than a call made for emergency

 2   purposes or made with the prior express consent of the called party) using any automatic telephone

 3   dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C.

 4   § 227(b)(1)(A)(iii).

 5           72.      Defendant – or third parties directed by Defendant – used equipment having the

 6   capacity to dial numbers without human intervention to make non-emergency telephone calls to the

 7   cellular telephones of Plaintiff and the other members of the Classes defined below.

 8           73.      These calls were made without regard to whether or not Defendant had first obtained
 9   express permission from the called party to make such calls. In fact, Defendant did not have prior
10   express consent to call the cell phones of Plaintiff and the other members of the putative Classes when
11   its calls were made.
12           74.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
13   automatic telephone dialing system to make non-emergency telephone calls to the cell phones of
14   Plaintiff and the other members of the putative Classes without their prior express written consent.
15           75.      Defendant knew that it did not have prior express consent to make these calls, and
16   knew or should have known that it was using equipment that at constituted an automatic telephone
17   dialing system. The violations were therefore willful or knowing.
18           76.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

19   and the other members of the putative Classes were harmed and are each entitled to a minimum of

20   $500.00 in damages for each violation. Plaintiff and the members of the Classes are also entitled to an

21   injunction against future calls. Id.

22                                           COUNT II
                    Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
23                             (On Behalf of Plaintiff and the Classes)
24           77.      Plaintiff re-allege and incorporate paragraphs 1-69 as if fully set forth herein.

25           78.      At all times relevant, Defendant knew or should have known that its conduct as alleged

26   herein violated the TCPA.

27
                                                       13
28                                                                       CLASS ACTION COMPLAINT
              Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 15 of 18




 1           79.     Defendant knew that it did not have prior express consent to make these calls, and

 2   knew or should have known that its conduct was a violation of the TCPA.

 3           80.     Because Defendant knew or should have known that Plaintiff and Class Members had

 4   not given prior express consent to receive its autodialed calls, the Court should treble the amount of

 5   statutory damages available to Plaintiff and the other members of the putative Class pursuant to §

 6   227(b)(3) of the TCPA.

 7           81.     As a result of Defendant’s violations, Plaintiff and the Class Members are entitled to

 8   an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 9   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10                                              COUNT III
                                 Violation of the TCPA, 47 U.S.C. § 227
11                      (On Behalf of Plaintiff and the Do Not Call Registry Class)
12           83.     Plaintiff repeats and realleges the paragraphs 1 through 69 of this Complaint and

13   incorporates them by reference herein.

14           84.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

15   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who

16   has registered his or her telephone number on the national do-not-call registry of persons who do

17   not wish to receive telephone solicitations that is maintained by the federal government.”

18           85.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

19   person or entity making telephone solicitations or telemarketing calls to wireless telephone

20   numbers.” 1

21           86.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

22   call for telemarketing purposes to a residential telephone subscriber unless such person or entity has

23   instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

24   made by or on behalf of that person or entity.”

25
     1
      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
26   Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
     https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
27
                                                       14
28                                                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 16 of 18




 1             87.      Any “person who has received more than one telephone call within any 12-month

 2   period by or on behalf of the same entity in violation of the regulations prescribed under this

 3   subsection may” may bring a private action based on a violation of said regulations, which were

 4   promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

 5   solicitations to which they object. 47 U.S.C. § 227(c).

 6             88.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

 7   telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

 8   members who registered their respective telephone numbers on the National Do Not Call Registry,
 9   a listing of persons who do not wish to receive telephone solicitations that is maintained by the
10   federal government.
11             89.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
12   Registry Class received more than one telephone call in a 12-month period made by or on behalf of
13   Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s
14   conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and,
15   under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such
16   violations of 47 C.F.R. § 64.1200.
17             90.      To the extent Defendant’s misconduct is determined to be willful and knowing, the
18   Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable

19   by the members of the Do Not Call Registry Class.

20                                            PRAYER FOR RELIEF

21             WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following

22   relief:

23       a)          An order certifying this case as a class action on behalf of the Classes as defined above,

24   and appointing Plaintiff as the representative of the Classes and counsel as Class Counsel;

25       a)          An award of actual and statutory damages;

26       b)          An order declaring that Defendant’s actions, as set out above, violate the TCPA;

27
                                                        15
28                                                                        CLASS ACTION COMPLAINT
              Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 17 of 18




 1       c)      A declaratory judgment that Defendant’s telephone calling equipment constitutes an

 2   automatic telephone dialing system under the TCPA;

 3       d)      An injunction requiring Defendant to cease all unsolicited text messaging activity, and to

 4   otherwise protect the interests of the Classes;

 5       e)      An injunction prohibiting Defendant from using, or contracting the use of, an automatic

 6   telephone dialing system without obtaining, recipient’s consent to receive calls made with such

 7   equipment; and

 8       f)      Such further and other relief as the Court deems necessary.
 9                                                     JURY DEMAND

10            Plaintiff and Class Members hereby demand a trial by jury.

11
     Dated: October 24, 2018                                 Respectfully submitted,
12

13                                                           /s/ Hassan A. Zavareei
                                                             Hassan A. Zavareei (SBN 181547)
14                                                           Andrea Gold (pro hac vice forthcoming)
                                                             TYCKO & ZAVAREEI LLP
15
                                                             1828 L. Street, NW, Suite 1000
16                                                           Washington, D.C 20036
                                                             Telephone: (202) 973-0900
17                                                           Facsimile: (202) 973-0950
                                                             hzavareei@tzlegal.com
18                                                           agold@tzlegal.com
19                                                           Annick Persinger (CA Bar No. 272996)
20                                                           TYCKO & ZAVAREEI LLP
                                                             1970 Broadway – Suite 1070
21                                                           Oakland, CA 94607
                                                             Telephone: (510) 254-6808
22                                                           Facsimile: (202) 973-0950
                                                             apersinger@tzlegal.com
23
                                                             EDELSBERG LAW, P.A.
24
                                                             Scott Edelsberg, Esq.
25                                                           Florida Bar No. 0100537
                                                             scott@edelsberglaw.com
26                                                           19495 Biscayne Blvd #607

27
                                                        16
28                                                                        CLASS ACTION COMPLAINT
     Case 3:18-cv-06505-EMC Document 1 Filed 10/24/18 Page 18 of 18



                                      Aventura, FL 33180
 1                                    Telephone: 305-975-3320
 2

 3                                    SHAMIS & GENTILE, P.A.
                                      Andrew J. Shamis, Esq.
 4                                    Florida Bar No. 101754
                                      ashamis@shamisgentile.com
 5                                    14 NE 1st Avenue, Suite 1205
                                      Miami, FL 33132
 6
                                      Telephone: 305-479-2299
 7
                                      Counsel for Plaintiff and the Class
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                 17
28                                                  CLASS ACTION COMPLAINT
